DETAILED ACTION
Applicant’s 04/19/2022 response to the previous 02/17/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 04/19/2022.

This application is subject to multiple Double Patent rejections as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 29 August 2017 (20170829).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 16/126,950 filed on 09/10/2018, now U.S. Patent 10822113 (“Parent Application”).  U.S. application no. 16/126,950 is a continuation application of U.S. application no. 15/689,892 filed on 08/29/2017, now U.S. Patent 10112727 (“Grand Parent Application”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments/Arguments
Applicant’s 04/19/2022 amendments to claim 8 and arguments in support thereof with respect to the objection set forth in section 7 of said previous 02/17/2022 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Applicant’s 04/19/2022 amendments to the claims and arguments in support thereof with respect to the rejections of the claims as set forth in section 11 of said previous 02/17/2022 Office action have been fully considered and are persuasive because the Examiner agrees the references do not appear to expressly recite the limitations such as, inter alia “vector”.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made over US 8352099 B1 to Eggold; David P. et al. (Eggold) in view of US 20110180656 A1 to Shue; Shyhpyng Jack et al. (Shue)(Cited in the 09/22/2020 IDS) and further in view of US 20150142402 A1 to Ramesh; Anapathur V. et al. (Ramesh) as set forth below.

Applicant’s 04/19/2022 arguments with respect to the Double Patenting rejections of the claims as set forth in sections 13 and 14 of said previous 02/17/2022 Office action have been fully considered.  Accordingly the rejections are sustained and repeated herein below

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8352099 B1 to Eggold; David P. et al. (Eggold) in view of US 20110180656 A1 to Shue; Shyhpyng Jack et al. (Shue)(Cited in the 09/22/2020 IDS) and further in view of US 20150142402 A1 to Ramesh; Anapathur V. et al. (Ramesh). 

Regarding claims 1, 15 and 19 Eggold teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    473
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    454
    534
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    555
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    642
    462
    media_image4.png
    Greyscale


and associated descriptive texts a system, method and computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions, comprising: 
a processor 220; and 
a memory coupled 220 with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to in Fig. 2, Col. 6, lines 1-29 and  Col. 5, Lines 22-31:
“(16) As described briefly above in regard to FIG. 2, the aircraft 202 may include a primary flight control system 220 shown in FIG. 4. The primary flight control system 220 may be responsible for controlling various flight controls 210, including but not limited to providing additional yaw control to an aircraft experiencing thrust asymmetry in the manner described herein. It should be understood that the primary flight control system 220 may be a software module executing on a computing device or may be hardware configured to provide the functionality described herein.”: 

Receive (receiving) vehicle state information in Fig. 3 items 308 and 310 and at least one actuator command, i.e. “operational thrust controlled by a pilot” from a vehicle 202 in fig. 3 above and Col. 4, lines 32-53:
“(13) FIG. 3 shows a diagram illustrating one embodiment of a multi-engine aircraft 202 experiencing engine thrust asymmetry. The aircraft 202 includes the airframe 204, a first wing 304 attached to a first side of the aircraft 202 and a second wing 306 attached to a second side of the aircraft 202. The engines 222 include an operating engine 308 mounted to the first wing 304, and a failed engine 310 mounted to the second wing 306. It should be appreciated that the failed engine 310 may be an engine that is inoperative, unable to generate the same amount of operational thrust as a normally operating engine, or not generating an equivalent amount of operational thrust due to pilot or other input. In this asymmetrical thrust scenario, the operating engine 308 is producing an operational thrust that is greater than the operational thrust produced by the failed engine 310. For purposes of this disclosure, the operational thrust of any particular engine may be the amount of thrust generated by that particular engine at a given time. The operational thrust may be controlled by a pilot or an auto-pilot function of the aircraft, unless the engine is damaged or has failed, in which case the engine may not generate any operational thrust or an uncontrolled operational thrust.”; 

Determine (determining) a model, i.e. the model that determines when the aircraft is experiencing thrust asymmetry, associated with a vehicle failure mode based at least in part on the vehicle state information and the at least one actuator command in Col. 4, lines 1-32 below, wherein it is understood that in order to determine thrust asymmetry the flight control system 220 monitors the vehicle state information of sideslip, roll, thrust, etc., and the actuator is the throttle, pilot wheel, etc. that the expected sideslip, roll thrust is used to determine thrust asymmetry:
”(12) The flight controls 210 of the aircraft 202 include a rudder 232, lateral controls 234 and an elevator 236 to help the pilot control the rolling, yawing and pitching of the aircraft. Additionally, the aircraft 202 utilizes the sensors 208 to determine flight operating parameters that may be supplied to the plurality of systems, including the primary flight control system 220 for improved flight operations. The sensors 208 may include, at least, a sideslip angle sensor 224, a roll command sensor 226, an engine operation sensor 228 and a dynamic pressure sensor 230. The sideslip angle sensor 224 may be configured to continuously monitor the sideslip angle of the aircraft 202, which is the angle between the axis along the direction of travel and the longitudinal axis of the aircraft. The roll command sensor 226 may be configured to continuously monitor the amount of roll the aircraft is experiencing. In addition, the engine operation sensor 228 may continuously monitor the operational thrust generated by each engine 222, thereby being able to monitor whether the aircraft is experiencing thrust asymmetry. The dynamic pressure sensor 230 may continuously monitor the dynamic pressure acting upon the aircraft, as discussed in more detail below. It should be appreciated that flight operational parameters, such as the sideslip angle, the roll rate, and dynamic pressure may be monitored using sensors or other components on the aircraft not specifically designed to monitor these flight operational parameters. For instance, the roll rate of the aircraft may be determined by determining the position of the pilot wheel. Also, the roll rate of the aircraft may be the commanded roll rate, or in the alternative, may be a measured roll rate.”;
 
Determine (determining) an observed flight characteristic and an observed flight characteristic rate of the vehicle based at least in part on sensor data from an inertial measurement unit 226 on a vehicle in Col, 4, lines 8-9:
“The roll command sensor 226 may be configured to continuously monitor the amount of roll the aircraft is experiencing.“; 
determine (determining) an expected flight characteristic and an expected flight characteristic rate of the vehicle based at least in part on the model associated with a vehicle failure mode in Col. 10, lines 7-13:
“(36) The roll rate directional control component 522 may be configured to receive the roll rate gain signal from the roll rate gain component 520 and the engine asymmetry signal from the engine operation sensor 408. The roll rate directional control component 522 may then check the direction in which the aircraft 202 is rolling, relative to the thrust asymmetry of the aircraft.” ; 

Identify (identifying), from a plurality of rotors 308 associated with the vehicle, a malfunctioning rotor 310 based at least in part on the observed flight characteristic, the observed flight characteristic rate, is the expected flight characteristic, and the expected flight characteristic rate in Col. 10, Lines 13-27:
“The engine operation sensor 228 may be configured to detect whether a thrust asymmetry exists, and which side of the aircraft 202, the failed engine 310 is attached to. Depending on the direction of the rolling, the roll rate directional control component 522 may or may not allow the roll rate gain signal to pass through. If the aircraft 202 is rolling in the direction towards the operating engine 308, it may be desirable to reduce the operational thrust of the operating engine 308 and therefore, allow the roll rate gain signal to pass through the roll rate directional control component 522. However, if the aircraft 202 is rolling in the direction towards the failed engine 310, there may be no need to reduce the operational thrust of the operating engine 308. Consequently, the roll rate gain signal may not pass through the roll rate directional control component 522.”; and 


in response to identifying the malfunctioning rotor 310, perform (performing) a responsive action such as “reduce the operational thrust of the operating engine 308, in Col 10,  lines 16-23:
“Depending on the direction of the rolling, the roll rate directional control component 522 may or may not allow the roll rate gain signal to pass through. If the aircraft 202 is rolling in the direction towards the operating engine 308, it may be desirable to reduce the operational thrust of the operating engine 308 and therefore, allow the roll rate gain signal to pass through the roll rate directional control component 522” .  

And Col. 4, lines 54+:
“(14) In various embodiments, the engines 308 and 310 may be mounted and operated in such a manner that they produce an unequal net thrust, therefore increasing the possibility of the aircraft yawing. As a result of the asymmetric thrust, the aircraft 202 may yaw towards the failed engine, as indicated by the induced yaw arrow in FIG. 3. It should be appreciated that asymmetric thrust may be achieved either by operating the two engines at different operational thrust levels, or in an event where one of the engines may have failed or may be malfunctioning. It should also be appreciated that the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft. As discussed above, it should be clear that the present disclosure may be intended to cover multi-engine aircraft that experience thrust asymmetry, which may include the aircraft having a greater net thrust on one side of the aircraft relative to the other.”

Eggold does not appear to expressly disclose:
wherein the model includes an output state vector representing a vehicle state in the vehicle failure mode; and 
that the roll rate sensor that determines an observed flight characteristic of roll and an observed flight characteristic roll rate of the vehicle is based at least in part on sensor data from an inertial measurement unit on a vehicle.

Regarding items A and B above, Shue is in the art of sensing actuator/rotor failures of aircraft vehicles and Shue teaches many of the claim limitations above in for example, the figures below:

    PNG
    media_image5.png
    515
    705
    media_image5.png
    Greyscale
:

    PNG
    media_image6.png
    538
    767
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    633
    466
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    786
    595
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    810
    615
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    490
    585
    media_image10.png
    Greyscale

And associated descriptive texts, determining a model, i.e. “the aircraft model” via inter alia “selection event 109” and the “triggering event”, associated with a vehicle failure mode based at least in part on the vehicle state information and the at least one actuator command in for example, para [0047]:
“Robustness of is achieved in reconfigurable flight control system 201 in part by consideration of a multitude of uncertainties within the aircraft model.”,


Para [0056] “Pre-calculation of the appropriate healthy actuator 401 for each triggering event shall be carefully predetermined”,

 And also the limitations in para [0028]
 “. In the preferred embodiment, detection of a multiple failure event 107 by fault/failure detection tool 111 warrants reconfiguration of flight controls in order to regain control authority. A selection event 109 involves the operation of actuators, as desired from actuator look-up table 117. “ 

wherein it is understood that the actuator look-up table also connotes determining a model associated with a vehicle failure mode because for each actuator failure mode a specific reconfiguration is required to stabilize the aircraft as explained in for example paras:
“[0028] Referring to FIG. 1, reconfiguration management tool 101 is configured for determining whether reconfiguration is necessary based upon at least a quantity of failures. In the preferred embodiment, a "no failure" event 103 requires no reconfiguration. It should be appreciated that the term failure may be at least an actuator failure or a sensor failure. In addition, other situations on the aircraft, other than an actuator or sensor failure, may produce failure type scenarios which could trigger fault/fail detection and prompt reconfiguration of the flight control laws. In the preferred embodiment, a single failure event 105 will not trigger reconfiguration of flight control laws because a single failure event 105 should not degrade the flight control authority of the aircraft enough to warrant reconfiguration. However, in some embodiments the aircraft flight controls may be such that a single failure event 105 would in fact degrade the flight control authority enough to warrant reconfiguration. In order for the system to automatically decide whether reconfiguration is necessary, a risk factor calculation tool 121 is employed. Risk factor calculation tool 121 is discussed in further detail in connection with FIG. 3. It should be appreciated that a fault/failure detection tool 111 is used to detect sensor/actuator failure on the aircraft. Fault/Failure detection tool 111 may be incorporated into reconfiguration management tool 101, or segregated out of reconfiguration management tool, as shown in FIGS. 2A and 2B. A validation/verification tool 113 is also used to verify and backup the readings from fault/failure detection tool 111. In the preferred embodiment, detection of a multiple failure event 107 by fault/failure detection tool 111 warrants reconfiguration of flight controls in order to regain control authority. A selection event 109 involves the operation of actuators, as desired from actuator look-up table 117. A symmetric control actuator arrangement 115 is may also be used to position a symmetric actuator in the same position as the failed actuator, which is discussed in further detail herein. Control gain set changes tool 119, in conjunction with a fader system, is uniquely employed to smooth the reconfiguration process, which is also discussed further herein.

And 

[0047] Robustness of is achieved in reconfigurable flight control system 201 in part by consideration of a multitude of uncertainties within the aircraft model. Such uncertainties typically include aerodynamics with more than five sources, such as: 1) fuselage/empennage/anti-torque/stabilizer interactions, 2) control actuator delays/couplings/fault or failure, 3) sensor management error/fault or battle damage, 4) estimation of incompressible drag (I/D) coefficient, and 5) outside wind effect.”

And

“[0056] Additionally, a selection of an appropriate new and healthy actuator 401 occurs when each triggering event occurs. Pre-calculation of the appropriate healthy actuator 401 for each triggering event shall be carefully predetermined. It shall be insured that after transforming to new actuator set, the performance of aircraft 501 shall maintain reliability and safety in flight. The control power authority related to risk factor or degraded ratio is employed to minimize the risk of reconfiguring the flight controls.”

And determining an observed flight characteristic of a vehicle is based at least in part on sensor data from an inertial measurement unit on a vehicle in for example, para:
“[0034] Aircraft sensors 227 are used in part to provide input to reconfiguration management tool 101 and fault/failure detection tool 111. Sensor values and statuses from aircraft sensors 227 also provide input to fault detection and diagnosis tool 105. Examples of aircraft sensors 227 include: global positions satellite systems (GPS), Inertial Navigations Systems (INS), gyros, attitude sensors, accelerometers, pressure sensors, air data computers (ADC), engine sensors, and rotor torque sensors, to name a few. Multiple sensors 227 may be used to provide redundancy in case a primary sensor 227 malfunctions. Though aircraft sensors 227 are depicted as a symbolic box in FIGS. 5 and 6, it should be appreciated that sensors 227 are preferably deployed throughout aircraft 403 so as to best take measurements and provide data.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, substituting the sensors and failure mode determination is considered an equivalent technique that would be obvious to use in Eggold, because it is considered that the fault detection and INS taught by Shue are equivalent techniques of the using models to determine faults by observing flight characteristics as taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Shue is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned.  Accordingly it would be obvious to include the teachings of Shue in Eggold.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using Inertial Navigation Systems (INS) to measure the observed flight characteristics of a vehicle and comparing these measurements to determine a model of failure to correct for the failure to ensure safe flight as taught by Shue above:
“A selection event 109 involves the operation of actuators, as desired from actuator look-up table 117”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, any faults in the system of Eggold would be detected as the “triggering or selection event” taught by Shue by using the roll rate measured and determined using an Inertial measurement unit i.e. the INS of Shue and a failure mode would be either determined or predetermined as taught by Shue.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to and modify the prior art of Eggold as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Eggold and Shue teach the claimed invention as explained above including determining a model, the combination of Eggold does not appear to expressly use the same words as the newly added limitations  “wherein the model includes an output state vector representing a vehicle state in the vehicle failure mode.”

Given the broadest reasonable interpretation (BRI), the limitations “output state vector” connotes per the specification:
“[0037] In this example, the model outputs an expected attitude and attitude rate based at least in part on (current) state information and actuator commands. To put it another way, the model includes the following function wherein x is a state vector, u is a vector of actuator commands, and t is time:

x.sub.t+1=f(x.sub.t,u.sub.t)

[0038] The function f above models each failure mode independently (e.g., there may be a different function f for each failure mode, all of which input the same information but output different values). The output state vector is a model of vehicle state in the failure mode (e.g., expected attitude and attitude rate for that failure mode). In some embodiments, the function is predetermined before the vehicle is engaged (e.g. before an aircraft is takes off). The function may be determined based on physics of the vehicle. For example, a rotor failure is known to cause loss of force and torque but no changes in mass or inertia. When provided state information and actuator commands as input, the function outputs a model of vehicle state in the failure mode. In some embodiments, the function is a function approximation determined based on collected flight data. In some embodiments, the function is computationally simple and performed in real-time. In some embodiments, a look-up table is saved with pre-computed numbers. During vehicle engagement (e.g. flight), a model of current vehicle state (e.g. a state vector) is determined based on the look-up table. Referring back to FIG. 1, malfunctioning actuator identifier 104 may perform such function evaluation and/or table lookups.“

	Which is what the references above appear to be doing, again, only using different words.  For example “the model includes an output state vector representing a vehicle state in the vehicle failure mode” appears to connote:
A “model” that includes an output state vector of “asymmetric thrust” as taught in for example, Eggold Col. 4, lines 54+:
“(14) In various embodiments, the engines 308 and 310 may be mounted and operated in such a manner that they produce an unequal net thrust, therefore increasing the possibility of the aircraft yawing. As a result of the asymmetric thrust, the aircraft 202 may yaw towards the failed engine, as indicated by the induced yaw arrow in FIG. 3. It should be appreciated that asymmetric thrust may be achieved either by operating the two engines at different operational thrust levels, or in an event where one of the engines may have failed or may be malfunctioning. It should also be appreciated that the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft. As discussed above, it should be clear that the present disclosure may be intended to cover multi-engine aircraft that experience thrust asymmetry, which may include the aircraft having a greater net thrust on one side of the aircraft relative to the other.”

And the model includes an output state vector “A selection event 109” involves the operation of actuators, as desired from actuator look-up table 117.” representing a vehicle state in the vehicle failure mode “multiple failure event 107 “ in for example, Shue :
“[0028] Referring to FIG. 1, reconfiguration management tool 101 is configured for determining whether reconfiguration is necessary based upon at least a quantity of failures. In the preferred embodiment, a "no failure" event 103 requires no reconfiguration. It should be appreciated that the term failure may be at least an actuator failure or a sensor failure. In addition, other situations on the aircraft, other than an actuator or sensor failure, may produce failure type scenarios which could trigger fault/fail detection and prompt reconfiguration of the flight control laws In the preferred embodiment, a single failure event 105 will not trigger reconfiguration of flight control laws because a single failure event 105 should not degrade the flight control authority of the aircraft enough to warrant reconfiguration. However, in some embodiments the aircraft flight controls may be such that a single failure event 105 would in fact degrade the flight control authority enough to warrant reconfiguration. In order for the system to automatically decide whether reconfiguration is necessary, a risk factor calculation tool 121 is employed. Risk factor calculation tool 121 is discussed in further detail in connection with FIG. 3. It should be appreciated that a fault/failure detection tool 111 is used to detect sensor/actuator failure on the aircraft. Fault/Failure detection tool 111 may be incorporated into reconfiguration management tool 101, or segregated out of reconfiguration management tool, as shown in FIGS. 2A and 2B. A validation/verification tool 113 is also used to verify and backup the readings from fault/failure detection tool 111. In the preferred embodiment, detection of a multiple failure event 107 by fault/failure detection tool 111 warrants reconfiguration of flight controls in order to regain control authority. A selection event 109 involves the operation of actuators, as desired from actuator look-up table 117. A symmetric control actuator arrangement 115 is may also be used to position a symmetric actuator in the same position as the failed actuator, which is discussed in further detail herein. Control gain set changes tool 119, in conjunction with a fader system, is uniquely employed to smooth the reconfiguration process, which is also discussed further herein.” 

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Regarding item A above, while it is considered that the combination of Eggold and Shue appear to teach the newly claimed limitations as explained above, resort may also be had to the teaching of Ramesh in the art of modeling failure modes “wherein a model includes an output state vector representing a vehicle state in a vehicle failure mode” is considered to be taught in for example, the figures below:

    PNG
    media_image11.png
    200
    345
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    242
    616
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    250
    489
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    474
    266
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    484
    253
    media_image15.png
    Greyscale


And associated descriptive texts “wherein a model includes an output state vector representing a vehicle state in the vehicle failure mode”, wherein it is understood “the input states and output states may form a state vector, and the component may transition from state to state based on failure or repair at the fault injection points or change of the input state(s). In some examples, this expression of the transfer function, and the resulting fault-based model, may apply only to a particular scenario” as taught in for example the ABSTRACT:
“A safety-analysis system for a complex system such as an aircraft includes a system modeler and model-analysis system. The system modeler is configured to receive component fault-based models of respective components of which a system is composed, such as from a library of component fault-based models in storage. The component fault-based models include transfer functions expressed as fault trees each of which describes behavior of a respective component in an event of a failure of the respective component or of an input to the component. The system modeler is also configured to assemble the component fault-based models into a system fault-based model of the system, with the system fault-based model including a transfer function expressed as an assembly of the fault trees of the component fault-based models. The model-analysis system, then, is configured to perform a safety analysis using the system fault-based model.”

And paras:
[0030] As described herein, a system may present a failure condition (sometimes referred to as a hazard) caused by one or more component faults or failures (generally "failures"). A system may fail in any of a number of different manners such as by malfunction, degradation or failure, each of which may refer to a failure mode (as described herein, reference to a failure may at times equally apply more particularly to a failure mode). In some examples, a failure case or scenario (generally "scenario") may describe a system failure, beginning with one or more component faults that lead to a system failure condition. A failure effect may refer to the operation of a component or system as the result of a failure; that is, the consequence(s) that a failure mode has on the operation, function or state of a component or system. And in some examples, a failure or failure effect may become a failure condition. 

“[0049] A fault tree may also represent a partial success model. A tuple including Boolean values at the fault injection points, and the input states and output states may form a state vector, and the component may transition from state to state based on failure or repair at the fault injection points or change of the input state(s). In some examples, this expression of the transfer function, and the resulting fault-based model, may apply only to a particular scenario; although, it may be possible to expand the transfer function/fault-based model to represent more general success states by adjoining control states and inputs depicting other scenarios.”

[0070] As also suggested above, the safety analysis performed by the model-analysis system 106 may be used during design, development and certification of the complex system. In the context of an aircraft, regulatory authorities such as the FAA, EASA and the like often stipulate stringent requirements for safety certification of the aircraft, and these requirements may not tolerate "single failures" in an aircraft design. In instances in which MBSA reveals minimal cut sets with only one term, aircraft designers may add redundancy to the system and aircraft or failure prevention methods. Also depending on the severity of the system failure events, the requirements for safety certification may limit the probability or frequency of a failure event. Top event and intermediate event probabilities and cut set probabilities produced by MBSA may reveal whether or not an aircraft design complies with the requirements. Techniques such as MBSA may be used to produce artifacts such as failure probabilities of intermediate events and also cut sets and their probabilities, and also provide a visual overlay of the artifacts, which may improve the effectiveness of an aircraft design for safety and certification.

[0071] FIG. 15 illustrates various operations in a method 1500 according to example implementations of the present disclosure. As shown at block 1502, the method 1500 may include receiving component fault-based models of respective components of which a system is composed. The component fault-based models may include transfer functions expressed as fault trees each of which describes behavior of a respective component in an event of a failure of the respective component or of an input to the component. The method 1500 may also include assembling the component fault-based models into a system fault-based model of the system, as shown in block 1504. Here, the system fault-based model may include a transfer function expressed as an assembly of the fault trees of the component fault-based models. And as shown in block 1506, the method 1500 may include performing a safety analysis using the system fault-based model.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the combination of Eggold and Shue above are considered as already “modeling” the failure mode based on the sensor output representing the state of the vehicle and corrective actions to each specific failure mode.  Ramesh is considered as teaching an obvious equivalent technique of generating the models for determining the different failure modes that Eggold and Shue would be using to determine the failure mode that the real time data, i.e. the state vector of the vehicle state and use the specific states to determine the counteractions thereto based on the lookup tables.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Ramesh is BOTH if the reference is in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as creating the failure modes using state vectors in the models of Eggold and Shue.
See Ramesh ABSTRACT “A safety-analysis system for a complex system such as an aircraft includes a system modeler and model-analysis system”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of outputting “state vectors” in failure analysis as taught by at least Ramesh above and in para [0049]:
“[0049] A fault tree may also represent a partial success model. A tuple including Boolean values at the fault injection points, and the input states and output states may form a state vector, and the component may transition from state to state based on failure or repair at the fault injection points or change of the input state(s).”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the determination of a model associated with a vehicle failure mode of the combination of Eggold and Shue would include a model including an output state vector representing a vehicle state in the vehicle failure mode” as taught by Ramesh as known in the art.  Such a combination would provide for Eggold to be able to perform safety analysis to determine faults based on the models of Ramesh as taught in Ramesh para:
“[0007] Example implementations of the present disclosure are generally directed to an improved system for safety analysis of a complex system using component-oriented fault trees. Example implementations facilitate safety analysis in a number of different manners, such as through development of a fault propagation model that can concurrently address the analysis needs of the system design community and the safety certification needs. A system may be modeled from the components of which the system is composed, and the components may be modeled by respective fault trees. In accordance with example implementations, then, component fault-based models may be constructed with failure modes internal to the system's components. The component fault-based models and their respective fault trees may then be assembled into a system fault-based model including an assemblage of the fault trees of its components. This may avoid requiring use of unintuitive languages. Example implementations may therefore enable use of a system fault-based model for visualizing fault propagation on a design model, and for safety certification of the same model”

Therefore, the results would have been predictable to one of ordinary skill in the art to provide Eggold and Shue with the failure models created by Ramesh.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ramesh and Shue to and modify the prior art combination of Eggold and Shue as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitation the system of claim 1, wherein: 
the observed flight characteristic includes an observed attitude see Shue para [0034] “attitude sensor” and Eggold roll command sensor 226 “The roll command sensor 226 may be configured to continuously monitor the amount of roll the aircraft is experiencing”; 
the observed flight characteristic rate includes an observed attitude rate see Eggold:” It should be appreciated that flight operational parameters, such as the sideslip angle, the roll rate, and dynamic pressure may be monitored using sensors or other components on the aircraft not specifically designed to monitor these flight operational parameters.” Such as the attitude sensor of Shue; 
the expected flight characteristic includes an expected attitude see the teachings of Shue with regard to the expected results from each sensor and the teaching of Eggold with regard to the expected rolling and yawing in Col. 7, lines 57+:
“(28) FIG. 5 illustrates a detailed view of one embodiment of the thrust differential calculator module 412 of the multi-engine aircraft described above in FIG. 4. The thrust differential calculator module 412 may be configured to receive the sideslip angle of the aircraft from the sideslip angle sensor 224. The thrust differential calculator module 412 may also be configured to receive the roll rate from the roll command sensor 226 and an engine asymmetry signal from an engine operation sensor 228. The thrust differential calculator module 412 determines the change in yawing moment that may be desired due to the change in the sideslip angle and the roll rate of the aircraft, and upon determining the change, calculates the appropriate thrust differential to provide additional yaw control to the aircraft, as described above. It should be appreciated that in the present embodiment, the thrust differential may be subtracted from the reference engine thrust value. The thrust of the operating engine will only be limited if the maximum engine thrust limit is less than the commanded thrust. If the maximum engine thrust limit exceeds the commanded thrust, the operating engine may be able to generate the commanded thrust, as desired. In various embodiments the thrust differential may be a positive value or a negative value, such that the maximum engine thrust limit may be increased or decreased depending on the value of the thrust differential.” and 

the expected flight characteristic rate includes an expected attitude rate see Eggold Col. 6, lines 7-11 “(19) The present disclosure includes a roll rate dependency to supply additional yawing moment for executing the roll maneuver, and a sideslip angle dependency to supply additional yawing moment to reduce adverse sideslip angle that may develop.”.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of determining the attitude of a vehicle to measure the observed and required flight characteristics of the vehicle to determine a fault in a vehicle actuator. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, faults would be detected based the attitude information.  
It is considered that the fault detection and sensors taught by Shue are equivalent techniques of the determining faults and the sensors “observing flight characteristics” taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  See the following case law:
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the system of claim 1, wherein: the vehicle state information includes historical vehicle state information; and the at least one actuator command includes at least one historical actuator command see the auto-pilot in Eggold Col. 4, lines 49-50: “The operational thrust may be controlled by a pilot or an auto-pilot function of the aircraft,” wherein it is understood that an auto-pilot function controlling the operational thrust is controlled by the historical vehicle state information of the auto-pilot to determine the operational thrust command for the conditions of the vehicle with regard to the flight plan stored in auto-pilot and being executed while the auto-pilot is engaged.  To be clear, auto-pilot has been given its normally accepted meaning to include all of the necessary sensing and outputting of commands for at least thrust, heading, altitude, air-speed, etc.  

Regarding claim 4 and the limitation the system of claim 3, wherein the vehicle state information includes at least one of: 
an attitude see the yawing and rolling of Eggold when combined with the teachings with Shue above, 
an attitude rate see the teachings of the combination of Eggold and Shue above, 
a position see Shu, para [0049]:
“When an actuator 401 fails, such as a flap 515a, actuator 401 can either remain at its failed position or retract back to its neutral position. Control position sensors 227 are configured to detect whether the actuator 401 was able to retract back to its neutral position or whether actuator 401 remained at its failed position.”, 

a velocity see “airspeed” taught by Shue in for example, paras:
“[0010] FIG. 8 is graph showing the relationship between helicopter mode, airplane mode, and conversion mode as a function of rotor tilt angle and airspeed; 

[0031] Calculation of risk factor 121 is based upon individual axes of individual aircraft actuators. The maximum risk factor value of each axis is 1, which means that the axis in question is 100% not recoverable. Based on individual actuators contributing to the total control authority of the axis, the value of the risk factor 121 (.rho.) starts increasing when the total control authority drops below Level I requirement. The control authority on each axis for any airspeed is preferably pre-calculated and treated as a knowledge base in the software program. Calculation of risk factor 121 is preferably restlessly running when reconfiguration management tool 101 is operating.

[0036] In general, "helicopter mode" of quad tilt rotor 501 is when quad tilt rotor 501 has its rotors 503a, 503b, 505a, and 505b at an angle between 80 and 90 degrees, while flying at airspeeds less than 80 knots, and a wing flap setting higher than 40 degrees. In general, "airplane mode" of quad tilt rotor 501 is when quad tilt rotor 501 has its rotors 503a, 503b, 505a, and 505b at an angle of approximately 0 degrees while flying at airspeeds greater than 200 knots. "Conversion mode" of quad tilt rotor 501 is any flight mode between "helicopter mode" and "airplane mode". FIG. 8 illustrates a graph 801 showing the relationship between "helicopter mode", "airplane mode", and "conversion mode" as a function of rotor tilt angle and airspeed.”

[0045] Redundancies in the control axis (pitch, roll, and yaw) of quad tilt rotor 501 in helicopter mode allow for greater variety in reconfiguration of flight control laws 203. The variety of usable flight control laws can better appreciate when comparing quad tilt rotor 501 to the flight control system for general rotorcraft. In regards to flight control laws for helicopter mode, because quad tilt rotor 501 has rotors 503a, 503b, 505a, and 505b with cyclic capabilities, then quad tilt rotor 501 can fly using typical helicopter flight control laws when in low airspeed "helicopter mode.”, 

a wind velocity see Shue wherein it is understood that wind disturbances connotes a wind velocity in for example para [0048]:
“In such a manner, Kalman filter 225 interprets data from flight control sensors on the aircraft. Kalman filter 225 and control laws 203 consider fundamental sources of 1) aerodynamics of the aircraft, 2) flight mechanics of the aircraft, 3) control power coefficient changes due to aerodynamics, 4) center of gravity shifting, 5) wind disturbances, and 6) aerodynamic ground effect and building effect (from urban flight). Robust control laws 203 and estimations are employed to achieve certain objectives. A first objective is that robust control laws and estimations automatically compute all phase margins and gain margins on any speeds to help consolidate the control laws. A second objective is to ensure the efficiency of control input during the entire flight envelope using a minimum energy function/maximum performance requirement. A third objective is to help reduction of the disturbance affections from aerodynamic interaction by aircraft structures and controls. A fourth objective is to reduce the noise level of the aircraft by ensuring the control amplitudes are small during maneuvers. A fifth objective is to allow the pilot to stabilize the aircraft in the event of multiple sensors failing. A sixth objective is for the stabilization of SCAS control mode (inner loop), which is inherently not stable. A seventh objective is to make the aircraft as robust as possible so that any sudden wind changes will not affect flight characteristics. An eighth objective is to prevent the need for logic switches in the cockpit in order to avoid confusion and simplify flight switch logic design. A ninth objective is to prevent changes in aircraft gross weight and center of gravity from affecting the flight characteristics.”, 

or a geometry of the vehicle see the teachings of Shue with regard “Undesirable transient conditions may occur when the aircraft actuators 401 are repositioned during reconfiguration which connotes  changing the geometry of the vehicle during “reconfiguration” as explained in for example, para:
“[0049] One purpose of the system of the present application is to robustly construct reconfiguration control system 201 so as to minimize negative results of reconfiguration during a maneuver of quad tilt rotor 501. Undesirable transient conditions may occur when the aircraft actuators 401 are repositioned during reconfiguration. Transient conditions may be harmful to aircraft 403 and to occupants of aircraft 403. Reconfigurable control system 201 acts to limit the occurrence of transients, which are harmful rapid changes in actuators 401 resulting sudden flight disturbances. Transients may induce the saturation of amplitude and/or rate limits in aircraft actuators 401 as well as damage aircraft system components. As such, there exists considerable motivation to limit and manage an occurrence of a transient situation. One challenge in management of transient situations is in the management of actuators for different conditions when actuators 401 have multiple input/output systems. Identifiable conditions of actuators 401 are: 1) a fault free period, 2) a transient period during reconfiguration, 3) reconfiguration during a maneuver mode, and 4) steady state flight after reconfiguration. When an actuator 401 fails, such as a flap 515a, actuator 401 can either remain at its failed position or retract back to its neutral position. Control position sensors 227 are configured to detect whether the actuator 401 was able to retract back to its neutral position or whether actuator 401 remained at its failed position.”.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of determining vehicle state information to determine a fault in a vehicle actuator and reconfigure the vehicle to prevent destruction of the aircraft during a failure. See the teachings of Shue para:
“[0026] An aircraft during flight is susceptible to a variety of failure scenarios that can potentially be life threatening for the crew and passengers on board, as well as destructive to the aircraft itself. Examples of failure scenarios are: engine failure, control actuator failure, control surface damage from inflight collision with an object, battle damage sustained to a military aircraft, and sensor failure, to name a few. Because most modern-day aircraft are controlled using a computer system with flight control laws, a failure scenario mentioned above can quickly result in catastrophic situation do to the flight control laws not being reconfigurable in such a scenario. As a simplified example, if a multi-engine aircraft were to lose an engine during flight, and if the flight control laws were not reconfigurable, then the aircraft may not be able to survive the incident even though the aircraft potentially could have used alternate aircraft actuators to compensate for the loss off an engine and therefore maintain control of the aircraft. Reconfigurable flight control laws are desirable on all aircraft; however, aircraft having multiple and/or redundant flight control actuators are more attractive for implementation of a reconfigurable flight control system. It should be appreciated that the reconfigurable flight control system disclosed herein can be implemented on a variety of aircraft.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, faults would be detected based the vehicle state information.  
It is considered that the vehicle state information taught by Shue are “equivalent techniques” of determining vehicle state information taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  See the following case law:
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the system of claim 3, wherein the vehicle state information identifies the vehicle failure mode associated with a set of data see the teachings of the combination of Eggold, Shue and Ramesh in the rejection of corresponding parts of claim 1 above incorporated herein by reference, with regard to how a failure is detected based on the set of data that indicates the specific failure mode. 
See specifically Eggold how the operations module detects asymmetric thrust in Col. 2, lines 40-43 “The engine operations module is configured to detect asymmetric thrust and limit the operational thrust of the aircraft according to the maximum engine thrust limit.“ and Shue paras:
“Risk factor calculation tool 121 is discussed in further detail in connection with FIG. 3. It should be appreciated that a fault/failure detection tool 111 is used to detect sensor/actuator failure on the aircraft. Fault/Failure detection tool 111 may be incorporated into reconfiguration management tool 101, or segregated out of reconfiguration management tool, as shown in FIGS. 2A and 2B. A validation/verification tool 113 is also used to verify and backup the readings from fault/failure detection tool 111. In the preferred embodiment, detection of a multiple failure event 107 by fault/failure detection tool 111 warrants reconfiguration of flight controls in order to regain control authority. A selection event 109 involves the operation of actuators, as desired from actuator look-up table 117. A symmetric control actuator arrangement 115 is may also be used to position a symmetric actuator in the same position as the failed actuator, which is discussed in further detail herein. Control gain set changes tool 119, in conjunction with a fader system, is uniquely employed to smooth the reconfiguration process, which is also discussed further herein.


[0029] Now referring to FIGS. 2A-2B, illustrated is a continuous schematic of reconfigurable flight control system 201. Reconfiguration management tool 101 is incorporated into reconfigurable flight control system 201. Fault/failure detection tool 111 is shown in relationship with other functions within reconfigurable flight control system 201. Control Laws 203 are used to provide flight control inputs to an actuator mixing/mapping matrix 207. Control laws 203 are a software-implemented tool for controlling actuators 401 and in turn, the flight of aircraft 403. Line 209 represents a power actuator command from control laws 203 to actuator mixing/mapping matrix 207 in order to produce an aircraft response 223. Similarly, line 211 represents a pitch actuator command, line 213 represents a roll actuator command, line 215 represents a yaw actuator command, and line 217 represents a nacelle tilt actuator command. Line 219 represents an input from reconfiguration management tool 101 to actuator mixing/mapping matrix 207. Line 221 represents an input from actuator mixing/mapping matrix 207 to reconfiguration management tool 101. A sensor management tool 205 is configured to function with a Kalman filter 225 in conjunction with aircraft sensors 227 in order to allow for aircraft response to be measured by fault detection and diagnosis tool 111. Unique advantages of reconfigurable flight control system 201 will become more evident as further discussed herein. Sensor management tool 205 provides input to reconfiguration management tool 101 in order to smooth any transient conditions that may otherwise occur during reconfiguration.“.  

And the teachings of Ramesh above with regard to creating the failure models in order to identify a failure mode.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


It is considered that identifying the failure modes taught by Shue are “equivalent techniques” of determining faults taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of detecting a fault in a vehicle actuator based on a set of data that indicates a fault in an actuator and then reconfigure the vehicle to prevent destruction of the aircraft during a failure. See the teachings of Ramesh and Shue para:
“[0026] An aircraft during flight is susceptible to a variety of failure scenarios that can potentially be life threatening for the crew and passengers on board, as well as destructive to the aircraft itself. Examples of failure scenarios are: engine failure, control actuator failure, control surface damage from inflight collision with an object, battle damage sustained to a military aircraft, and sensor failure, to name a few. Because most modern-day aircraft are controlled using a computer system with flight control laws, a failure scenario mentioned above can quickly result in catastrophic situation do to the flight control laws not being reconfigurable in such a scenario. As a simplified example, if a multi-engine aircraft were to lose an engine during flight, and if the flight control laws were not reconfigurable, then the aircraft may not be able to survive the incident even though the aircraft potentially could have used alternate aircraft actuators to compensate for the loss off an engine and therefore maintain control of the aircraft. Reconfigurable flight control laws are desirable on all aircraft; however, aircraft having multiple and/or redundant flight control actuators are more attractive for implementation of a reconfigurable flight control system. It should be appreciated that the reconfigurable flight control system disclosed herein can be implemented on a variety of aircraft.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the specific fault mode, i.e. engine failure, control actuator failure, control surface damage from inflight collision with an object, battle damage sustained to a military aircraft, and sensor failure, to name a few would be detected based on comparing the vehicle state information with its corresponding fault model.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue and Ramesh to and modify the prior art of Eggold as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 6 and the limitation the system of claim 5, wherein determining the model includes at least one of grouping Attorney Docket No. KITTPO43C219 PATENTor sorting data to generate the model see the teachings of all of the references with regard to grouping sensor data and sorting sensor data to generate the model.  See especially the method of generating the models taught in Ramesh in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue and Ramesh to and modify the prior art of Eggold as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 and the limitation the system of claim 1, wherein the output state vector includes an expected attitude associated with the vehicle failure mode see the teachings of the combination of Eggold and Shue above wherein it is understood that Eggold teaches measuring the yaw and roll, yawing and rolling rates and compares them to expected data to determine if a fault exists, Shue teaches an attitude sensor in para [0034] and para:
“[0046] Redundancies in the control axis (pitch, roll, and yaw) of quad tilt rotor 501 in "airplane mode" allow for greater variety in reconfiguration of flight control laws. For example, because yaw control in airplane mode is controlled by DCP of left and right rotors, then yaw can be achieve by a thrust difference between the left and right sides. Since there are four rotors, there are four redundancies in regard to controlling quad tilt rotor 109 in the yaw control axis. Pitch control (or elevation) of quad tilt rotor 501 can be obtained by “.   

And especially the teachings of Ramesh in the rejection of corresponding parts of claim 1 above incorporated herein by reference and claim:

1. A safety-analysis system comprising: a system modeler configured to receive component fault-based models of respective components of which a system is composed, the component fault-based models including transfer functions expressed as fault trees each of which describes behavior of a respective component in an event of a failure of the respective component or of an input to the component, wherein the system modeler is configured to assemble the component fault-based models into a system fault-based model of the system, the system fault-based model including a transfer function expressed as an assembly of the fault trees of the component fault-based models; and a model-analysis system configured to perform a safety analysis using the system fault-based model.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue and Ramesh to and modify the prior art of Eggold as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the system of claim 1, wherein output state vector includes an expected attitude rate see the teachings of the combination of Eggold, Shue and Ramesh above wherein it is understood that Eggold and Shue teach measuring “attitude rate” when measuring the yaw and roll, yawing and rolling rates to compare them to expected data in the fault models taught by Shue “yawing moments” in para:
“[0044] Primary controls of quad tilt rotor 501 in "helicopter mode" are summarized in a chart 1501 in FIG. 15. With the exception of vertical control from rotor collective responses, all other three axis (pitch, roll, and yaw) having redundancy from either DCP or rotor flapping of F/A (forward/aft) axis or lateral axis. It should be noted that it is desired to use differential nacelle tilt angles to offset yawing moments in the event of a failure condition. It is not desirable to use differential nacelle tilt angle as a primary control because the response time of rotating the nacelles is too slow. As such, the use of differential nacelle tilt angles for controlling yaw moments is reserved as a redundant/reserve control in actuator mixing/mapping matrix 207 of reconfigurable flight control system 201. Similarly, primary controls of quad tilt rotor 501 in "airplane mode" are summarized in chart 1601 of FIG. 16. Forward speed in "airplane mode" is controlled by a throttle setting. It should also be noted that RPM of the rotors is reduced from approximately 397 to 333 before the rotors reach airplane mode position.”

 and the teachings of using state vectors to create the models created by Ramesh to determine if a fault exists and how to reconfigure the craft for safe operation taught by Eggold and Shue.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue and Ramesh to and modify the prior art of Eggold as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 9, 16 and 20 and the limitation wherein: the vehicle includes at least one tilt wing; and determining the model is based at least in part on at least one of a direction or a mode of the at least one tilt wing see the teachings of Shue Figures 5 and 6 “Quad tilt rotor 501 is depicted having a first and a second rotatable rotor 503a and 503b on a forward wing 507 and a third and a fourth rotatable rotor 505a and 505b on an aft wing 509.” and the teachings of Eggold with regard to “ It should also be appreciated that the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft. As discussed above, it should be clear that the present disclosure may be intended to cover multi-engine aircraft that experience thrust asymmetry, which may include the aircraft having a greater net thrust on one side of the aircraft relative to the other”.  

It is considered that the tilt wing aircraft taught by Shue is a functional equivalent for the aircraft 202 of Eggold.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue with regard to, inter alia tilt wing aircraft to the prior art combination of Eggold and Ramesh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.” As taught by Eggold that “the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft”  


10 
Regarding claims 10 and 17 and the limitation wherein determining the model includes selecting a model to use during flight based at least in part on at least one of a direction or a mode of the at least one tilt wing see the teachings of Shue Figure 8.  

It is considered that the tilt wing aircraft taught by Shue is a functional equivalent for the aircraft 202 of Eggold.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue with regard to, inter alia tilt wing aircraft to the prior art combination of Eggold and Ramesh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.” As taught by Eggold that “the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft”  

Regarding claims 11 and 18 and the limitation wherein the processor is further configured to update the model in real time as the vehicle is flying see the teachings of both references wherein it is understood that they are both operating in real time.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art combination of Eggold and Ramesh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.”

is

Regarding claim 12 and the limitation the system of claim 11, wherein updating the model in real time as the vehicle is flying includes collecting flight data during flight to update the model which the vehicle is airborne see the teachings of both references wherein it is understood that they are both operating in real time.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art combination of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.”

Regarding claim 13 and the limitation the system recited in claim 1, wherein the responsive action includes updating a geometry matrix, which is used to generate a plurality of actuator commands for the plurality of rotors, including by updating a previous geometry matrix with a precomputed geometry matrix see the teachings of both references wherein it is understood that they both adapt to failures by updating a previous geometry matrix of the aircraft and then adjust after a failure is detected using a precomputed geometry matrix of the vehicle to correct for the specific detected failure mode, i.e. an engine failure demands a different response than a sensor, rudder or wing component failure.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art combination of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.”


20Regarding claim 14 and the limitation the system recited in claim 13, wherein: 
the malfunctioning rotor is associated with a first region of the vehicle see the teachings of Eggold failed engine 310; and 
updating the geometry matrix includes increasing an authority of a second region of the vehicle in response to detection of the malfunctioning rotor in the first region see the teachings of Eggold wherein operating engine 308 is in a second region of the vehicle and the “authority is increased”, i.e. the thrust is increased to make up for the power lost by the failed engine as explained in Eggold Col. 6, lines 33+:
“(22) Looking at FIG. 4, the manner in which the primary flight control system 220 determines the maximum engine thrust limit to apply to the operating engine will be described. As previously discussed, the maximum engine thrust limit may be the maximum amount of operational thrust that an operating engine 308 may generate in order to provide additional yaw control to the aircraft attempting to perform a roll maneuver, in the event that the aircraft 202 is experiencing thrust asymmetry. The maximum engine thrust limit may vary depending on various flight operations parameters of the aircraft, including but not limited to the roll rate, the sideslip angle and the operational thrust differential between one side of the aircraft and the other side. The primary flight control system 220 includes a thrust limit module 414 that may calculate the maximum engine thrust limit to apply to the operating engine 308 of the aircraft 202, which is then imposed on the operating engine of the aircraft using engine controllers. After the maximum engine thrust limit is calculated at the thrust limit module 414, the maximum engine thrust limit is supplied to a signal conditioner 416, which conditions the maximum engine thrust limit signal and supplies it to an engine selector 418, which determines which engine to apply the maximum engine thrust limit to.


(23) The thrust limit module 414 receives a thrust differential signal and a reference engine thrust signal that may represent a thrust schedule that is equal to or greater than the thrust capability of engines 222. The reference engine thrust signal may be defined to exceed the thrust capability of engines 222 in a way that causes operational thrust to not be limited for roll maneuvers at flight conditions where additional yaw control from the operating engine is not desired. Further, the reference engine thrust signal may be a predefined engine thrust that is pre-programmed in the primary flight control system 220.“

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10112727 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be a mere rearrangement of the instantly claimed limitations accomplishing the same result of performing a responsive action upon the detection of a malfunctioning rotor.
The claims are considered to align in the following manner,
INSTANT APPLICATION
U.S. Patent No. 10112727  B1
1, 2, 3, 4, 7, 8, 9, 15-20
1, 17
5, 6, 10, 11, 12, 13, 14
7



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10822113 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be a mere rearrangement of the instantly claimed limitations accomplishing the same result of performing a responsive action upon the detection of a malfunctioning rotor.
The claims are considered to align in the following manner,
INSTANT APPLICATION
U.S. Patent No. 10822113  B2
1, 2, 3, 4, 7, 8, 9, 15-20
1, 7, 13, 17
5, 6, 10, 11, 12, 13, 14
3, 9


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as obvious to combine with the references cited above.  For example:
US-20180299293-A1 to Ell; Todd Anthony teaches, inter alia using attitude failure identification of failure modes in for example the ABSTRACT, Figures and/or Paragraphs below:
“[0025] In general, as the number of sources of attitude and acceleration information increases, an accuracy of the acceleration, angular rate, and attitude outputs of each of the air data computers increases. Moreover, in examples that include three or more separate sources of acceleration and attitude information (e.g., three or more air data computers having inertial sensor assemblies), each of the air data computers can separately compare the generated and received attitude and acceleration information for validity status determinations, failure identification, and input selection. For instance, in examples where attitude and/or acceleration information from two of the air data computers agrees (e.g., a difference being within a threshold tolerance), but attitude and/or acceleration from a third air data computer disagrees (e.g., the difference being greater than the threshold tolerance), the third air data computer and/or the received attitude and acceleration information from the third air data computer can be identified as associated with a failure mode and, in certain examples, reported to a central maintenance computer (CMC), data concentrator unit (DCU), electronic flight instrument system (EFIS), or other aircraft system. In such an example, each of the two air data computers having attitude and acceleration information that agrees can reject the failed information and utilize only the agreeing information for attitude and error-correction operations, thereby increasing overall reliability and accuracy of the system.”.

US-20040188561-A1 to Ratkovic, Joseph A. teaches, inter alia gyroscopic instruments are subject to failure modes and using vectors to determine a failure mode in for example the ABSTRACT, Figures, Claims and/or Paragraphs below:
“A projectile guidance system without gyros in which the projectile has an orthogonal body coordinate system. The projectile has a triax of accelerometers providing x, y and z acceleration data measured along the x, y and z axes respectively. A GPS antenna and receiver means provides onboard GPS position and velocity data in earth referenced navigational coordinates. A computer and program means stores and accesses time indexed GPS position and GPS velocity data and transforms x, y and z axis acceleration data from body to navigation coordinates. The program means is responsive to corresponding time indexed acceleration data and to GPS velocity and position data for calculating and outputting an estimated projectile roll, pitch and yaw angle via optimal smoothing techniques with respect to local level for each time index iteration of present position to a flight control system, which actuates a divert propulsion system for guiding the projectile to a predetermined location. “

“[0008] Unfortunately, however, incorporation of additional gyroscopic instruments and/or accelerometers are considered much too costly because of the gyros already in the package. Moreover, use of such instruments imposes additional constraints on the operational envelopes of the projectiles. For example, gyroscopic instruments are typically subject to failure modes and uncertainties relating to launch accelerations in the range of 15,000-30,000 Gs. Further, use of these technologies usually requires that the vehicle carry at least one gyro in a gimbaled or strap-down arrangement with the attendant disadvantages of cost, weight and power dissipation.”

1. A projectile guidance system with accelerometers and a GPS receiver comprising: a projectile having a triax of accelerometers mounted in the projectile and providing roll, pitch and azimuth axis acceleration data; a GPS antenna and receiver means mounted in the projectile for providing and updating present position data; a computer and memory mounted in the projectile and executing a guidance program; and divert propulsion means; wherein the guidance program is responsive to the roll, pitch and azimuth axis acceleration data and to the sampled present position data for calculating and outputting time indexed roll, pitch and azimuth angles, time indexed present position and velocity to a flight control system for guiding the projectile to a predetermined target location; and wherein the divert propulsion means are responsive to the guidance program.

US-20100318336-A1 to Falangas; Eric T. teaches, inter alia using vector states in modeling failures in for example the ABSTRACT, Figures and/or Paragraphs below:
The present invention models dynamic behavior of flight vehicles for simulation, analysis, and design. The present invention allows a user to define the complexity of a flight vehicle model, and such models may be simple rigid body models, models of medium complexity, or very complex models including high order dynamics comprising hundreds of structural flexibility modes and variables related to aero-elasticity, fuel sloshing, various types of effectors, tail-wags-dog dynamics, complex actuator models, load-torque feedback, wind gusts, and other parameters impacting flight vehicles. The present invention accommodates and analyzes multiple vehicle and actuator concepts and configurations as defined in flight vehicle input data, which specifies flight vehicle parameters at a steady-state condition for modeling flight vehicle response to dynamic forces and flight control commands with respect to steady state operation.

“[0106] The matrix generated by the mixing logic 300 determines the pitch and yaw deflection angles of the TVC engines and control surfaces, or the variations in RCS thrust, and attempts to uncouple the vehicle motion, which means, attempting to provide angular accelerations in the directions demanded by the flight control system. FIG. 3 shows a typical flight control system using a mixing logic matrix. The mixing logic 300 converts the flight control system 500 output signals 310 to effector input signals 320 as shown in FIG. 5. Since it attempts to diagonalize the plant from the flight control system 500 output 310 to vehicle acceleration outputs, in the event of an engine or control surface failure, the mixing logic 300 must be reconfigured automatically during flight in order to avoid flight control instabilities, assuming, of course, that the vehicle has a sufficient number of effectors remaining to be able to control along the desired directions. The flight control system remains unaffected by the effector failure, only the mixing logic 300 changes.

1. A method of modeling dynamic characteristics of a flight vehicle, comprising: collecting input data specifying flight vehicle parameters at a steady-state condition for modeling variables of flight vehicle response to dynamic forces during steady-state operation of the flight vehicle; converting the input data into state-space systems data for use by at least one utility program module to create a state-space system modeling one or more components of flight vehicle activity, the at least one utility program module generating a systems data output file comprising at least one matrix mapping the input data to the state-space systems data; and generating an output file for simulating flight vehicle design and performance based on at least one matrix mapping the input data to the state-space systems data.”.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220708